Name: Commission Regulation (EEC) No 867/89 of 4 April 1989 laying down certain provisions concerning the customs duties applicable to imports into Portugal of raw tobacco and to imports from Portugal of this product into the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  international trade;  Europe
 Date Published: nan

 5 . 4 . 89 Official Journal of the European Communities No L 92/5 COMMISSION REGULATION (EEC) No 867/89 of 4 April 1989 laying down certain provisions concerning the customs duties applicable to imports into Portugal of raw tobacco and to imports from Portugal of this product into the Community as constituted at 31 December 1985 abolition of these customs duties for raw tobacco in intra-Community trade and the alignment of the duties currently applied with the preferential rates applicable to this product ; whereas, given the trend of the market in tobacco, the customs duties in question should be abolished totally and the abovementioned alignment should be made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 243 (4) thereof, Having regard to the request made by Portugal, Whereas Article 243 of the Act of Accession provides for the progressive abolition of customs duties on imports into the Community as constituted at 31 December 1985 of products from Portugal and of customs duties on imports into Portugal of products from the Community as constituted at 31 December 1985 ; whereas a decision may be taken to reduce these duties at a more rapid rate or to abolish them totally ; Whereas certain agricultural products pay on import into the Community proferential rates negotiated under the Generalized System of Preferences ; whereas Article 365 of the Act of Accession provides that Portugal is to reduce progressively with regard to third countries that benefit from the Generalized System of Preferences the variation between the rate of the basic duty and the rate of the preferential duty ; whereas the said Article lays down a timetable for the alignment of the rates applied in Portugal with the preferential rates by 1 January 1996 ; whereas a decision may be taken to align the duties on imports into Portugal with the preferential duties applicable under the Generalized System of Preferences at a more rapid rate ; Whereas raw tobacco is liable in intra-Community trade to customs duties as set out above and whereas non-prefe ­ rential rates are applied to raw tobacco imported from third countries that benefit from the Generalized System of Preferences ; whereas Portugal has requested the HAS ADOPTED THIS REGULATION : Article 1 1 . The customs duties on imports into the Community as constituted at 31 December 1985 from Portugal of unmanufactured tobacco and tobacco refuse falling within CN code 2401 shall be abolished. Portugal shall abolish the customs duties on imports of these products from the Community as constituted at 31 December 1985. 2. For imports into Portugal from third countries that benefit from the Generalized System of Preferences of the products referred to in paragraph 1 , the preferential rates applied by the Community shall apply. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission